
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 23
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Ms. Lee of California
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the tax giveaway since 2001 to the wealthiest 5 percent of Americans should be
		  repealed and those monies instead invested in vital programs to relieve the
		  growing burden on the working poor and to alleviate poverty in
		  America.
	
	
		Whereas the number of persons living in poverty has risen
			 almost every year and never decreased by a statistically significant amount
			 since 2001, when massive tax breaks for the wealthy began;
		Whereas there were 37,300,000 people living in poverty in
			 2007, an increase of 5,700,000 during the administration of President George W.
			 Bush;
		Whereas in 2007 13,300,000 children under the age of 18
			 lived in poverty;
		Whereas in 2007 15,600,000 persons lived in extreme
			 poverty, defined as people with incomes lower than one-half of the established
			 Federal poverty guideline;
		Whereas 45,700,000 Americans were living without health
			 insurance in 2007;
		Whereas for the years 2001 to 2007, the Congressional
			 Budget Office finds that the Federal budget went from a surplus of
			 $128,000,000,000 in 2001, into a deficit of $158,000,000,000 in 2002, peaking
			 at a record $413,000,000,000 in 2004, for a total loss of Federal revenue of
			 $1,263,000,000,000 from 2002 to 2007;
		Whereas $1,263,000,000,000 could have provided Head Start
			 enrollment costs for an average of 34,664,470 students annually for the years
			 2002 through 2007;
		Whereas $1,263,000,000,000 could have provided health
			 insurance coverage for an average of 74,469,339 uninsured Americans annually
			 for the years 2002 through 2007;
		Whereas $1,263,000,000,000 could have provided college
			 tuition for an average of 39,059,962 university students annually for the years
			 2002 through 2007;
		Whereas $1,263,000,000,000 could have provided an average
			 of 3,649,646 port inspectors annually for the years 2002 through 2007;
			 and
		Whereas $1,263,000,000,000 could have provided 9,824,817
			 new low income housing units: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the portion of all
			 tax cuts enacted in or after 2001 which benefits the wealthiest top 5 percent
			 of Americans and burdens the Nation’s impoverished and working poor with rising
			 debt and fewer services should be repealed, and
			(2)the revenues from
			 such repeal be used to relieve such burdens and alleviate poverty in
			 America.
			
